Citation Nr: 1236345	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-41 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the thoracolumbar spine, prior to February 5, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the thoracolumbar spine, from February 5, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Her claims file has since been transferred to the RO in Louisville, Kentucky.

Pursuant to a her formal appeal of November 2009, in which a Board hearing was requested, the Veteran was scheduled for a hearing before a Veterans Law Judge in May 2011.  The Veteran failed to report for her scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Pursuant to an April 2011 Board decision, the issues of entitlement to an initial evaluation in excess of 10 percent for a right knee disability and a right shoulder disability have been withdrawn.


FINDINGS OF FACT

1.  Prior to February 5, 2009, the Veteran's degenerative arthritis of the thoracolumbar spine was manifested by forward flexion of the thoracolumbar spine that equated to greater than 30 degrees but not greater than 60 degrees; forward flexion was not limited to 30 degrees or less, and favorable ankylosis of the entire thoracolumbar spine was not demonstrated.



2.  From February 5, 2009, the Veteran's degenerative arthritis of the thoracolumbar spine was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis

3.  The Veteran's degenerative arthritis of the cervical spine was not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Degenerative joint disease, left knee, is not manifested by x-ray evidence involving 2 or more major joints, flexion limited to 30 degrees, extension limited to 15 degrees, ankylosis, or slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Prior to February 5, 2009, the criteria for an initial evaluation of 20 percent, but no higher, for degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011). DeLuca v. Brown, 8 Vet. App. 202 (1995)

2.  From February 5, 2009, the criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011). 




3.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in May 2006 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the Winston-Salem, North Carolina Regional Office (RO) in December 2006.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for each disability on appeal.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied for each issue.  

Further, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of any claim decided herein, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were provided in August and September 2010 in order to ascertain the current severity of the Veteran's claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, each VA examination report is adequate, as a thorough review of the file was conducted in each instance, and physical examinations provided findings relevant to the issues at hand.  The Veteran's complaints and lay history were also considered and discussed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Ratings

In this case, the Veteran claims that her currently service-connected degenerative arthritis of the thoracolumbar and cervical spine, as well as her degenerative joint disease of the left knee, are more severe than indicated by her 10 percent evaluation for each service-connected disability.  

The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  With regard to the Veteran's cervical spine and left knee claims, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  However, the Veteran's lumbar spine claim has been staged to as to accurately reflect the severity of her disability throughout the appellate period.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis of the thoracolumbar spine 

In the present case the Veteran is currently service connected for degenerative arthritis of the thoracolumbar spine, rated at 10 percent disabling.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5242.  

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was afforded three VA examinations during the rating period.  At the time of the June 2006 VA/QTC examination, she reported chronic back spasms, as well as weakness, pain, and decrease in range of motion during flare-ups.  She reported that the pain occurred three times per month, and that each episode lasted three hours.  She also reported up to one incapacitating episode per year, lasting for seven days (though no such episodes were reported during the year prior to the examination).  She noted that she was unable to lift heavy objects, and that she could not bend constantly at the waist.

On examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness at the right and left lower back.  There was no ankylosis of the lumbar spine.  Flexion of the thoracolumbar spine was to 70 degrees, with pain at 70 degrees.  Extension was to 20 degrees, with pain at 20 degrees.  Bilateral lateral flexion was to 30 degrees, with pain at 30 degrees, and bilateral lateral rotation was to 25 degrees, with pain at 25 degrees.  Spinal function was additionally limited by 40 degrees following repetitive use due to pain, fatigue, weakness, and lack of endurance.  However, it was unclear as to whether this limitation applied to flexion only, or to the combined rating.

Head position was normal and the spine was symmetric with normal curvatures.  There were no signs of intervertebral disc syndrome with chronic or permanent nerve root involvement.  There was no neurological impairment identified following a sensory examination.

An additional examination was provided in February 2009.  Flexion was from 0 to 70 degrees, extension was from 0 to 30 degrees, left lateral flexion was from 0 to 30 degrees, right lateral flexion was from 0 to 35 degrees, and bilateral lateral rotation was from 0 to 40 degrees.  There was objective evidence of pain following repetitive motion, however there was no additional limitation following three repetitions.  X-rays of the thoracolumbar spine revealed that vertebral bodies were intact and in normal alignment with no fractures or dislocations, and that intervertebral disc spaces were maintained.  

The Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine, with significant effects on her usual occupation such as decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and lower extremity pain.  It was noted that the Veteran's back pain was intermittent, and that during flare-ups she was prohibited in engaging in most activities of daily living.

During the most recent VA examination, conducted in September 2010, the Veteran reported right-sided muscle pain in the low back.  She also reported stiffness, each worse in the morning.  She did not report a history of hospitalization or surgery.  Moderate weekly flare-ups were reported, with no additional limitation of motion.  She did not require the use of an assistive ambulatory device, and stated that she was able to walk more than 1/4 mile, but less than one mile.  

On examination, posture was normal, as was head position, and the spine was symmetrical in appearance.  Gait was normal, and there was no abnormal spinal curvature, to include scoliosis and ankylosis.  Muscle spasm was not present.  Flexion was from 0 to 90 degrees, extension was from 0 to 35 degrees, left lateral flexion was to 40 degrees, left lateral rotation was to 45 degrees, and right lateral flexion and rotation was to 45 degrees.  There was no objective evidence of pain following repetitive motion, nor was there additional limitation following three repetitions.  A sensory examination was normal, as was a motor examination.  X-rays demonstrated normal lumbar vertebral bodies and alignment, with well-maintained disc spaces.  Aside from a complete sacralizaiton of L5, the study was normal.

The Veteran was diagnosed with chronic lumbar strain, as well as degenerative arthritis of the lumbar spine.  Pain affected the usual activities of daily living, such as household tasks.

While private treatment reports were reviewed in conjunction with the Veteran's claim, in which the Veteran complained of low back pain, these reports do not demonstrate findings more severe than those documented above.

Prior to February 5, 2009

Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that a 20 percent evaluation is warranted for the Veteran's low back disability prior to February 5, 2009.  During her June 2006 VA examination, it was noted that flexion of the thoracolumbar spine was to 70, and that spinal function was additionally limited by 40 degrees following repetitive use due to pain, fatigue, weakness, and lack of endurance.  It is unclear as to whether this statement was made with regard to flexion only, or whether this represents a combined limitation of motion, also considering extension as well as lateral flexion and rotation.  

As the record does not demonstrate any instance wherein the Veteran's forward flexion was limited to 20 degrees, the Board interprets the examiner's statement as applicable to combined limitation of motion, attributing an additional 10 percent to each to each type of movement (flexion, extension, lateral flexion, and lateral rotation).  In so doing, the Veteran's forward flexion for this staged period meets the criteria for a higher rating of 20 percent, as limitation to 60 degrees has been demonstrated.  A rating of 40 percent is not warranted, however, as there is no evidence of record to demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine prior to February 5, 2009.


From February 5, 2009

From February 5, 2009, VA examination reports do not demonstrate limitation of flexion to 60 degrees.  In fact, in February 2009, flexion was from 0 to 70 degrees with no additional limitation following three repetitions.  In September 2010, flexion was from 0 to 90 degrees, with no objective evidence of pain following repetitive motion, nor was there additional limitation following three repetitions.  

As such, examinations during this period do not indicate that the Veteran's disability is of such a severity to warrant a 20 percent rating based upon flexion, as neither measurement demonstrated flexion limited to 60 degrees, even considering the first objective evidence of pain per DeLuca.  There is no evidence of record to demonstrate muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Instead, each of these manifestations were specifically addressed during the VA examinations described above, and all were negative.  In addition, there is no evidence of ankylosis during the appellate period.  With regard to the Veteran's reports of incapacitating episodes, the Board notes that there is no evidence of prescribed bed rest currently of record.  

The Board does note that the February 2009 report indicated significant effects on her usual occupation, such as decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and lower extremity pain.  The examiner noted, however, that the Veteran's back pain was intermittent, and that during flare-ups she was prohibited in engaging in most activities of daily living.  In September 2010, the Veteran reported that she was not able to walk one mile due to back pain, and the examiner pointed out that pain affected the usual activities of daily living, such as household tasks.  

Taking these considerations into account, the Board has determined that a rating increase is not warranted for the Veteran's back disability from February 5, 2009, as VA examination reports during this period fail to meet the objective criteria for a rating of 20 percent under any applicable Diagnostic Code.  While some employment deficit is clearly demonstrated, the Board notes that the degree to which her disability affects her employment is adequately considered within the current evaluation at this time.

With regard to the Intervertebral Disc Syndrome Formula, the Board will assume that the Veteran has intervertebral disc syndrome for rating purposes, as she has been diagnosed with degenerative arthritis of the lumbar spine.  However, the medical records do not contain evidence that the Veteran has had incapacitating episodes.  There is no indication that the Veteran has been prescribed bed rest by a physician, which is a requirement for VA purposes.  Thus, a higher rating is not warranted at any point during the rating period under the Intervertebral Disc Syndrome Formula.

Neurological manifestations

The Board has also considered whether the Veteran's disability warrants an additional rating pursuant to Diagnostic Code 8520, for lumbar radiculopathy, during each staged period.  However, the Veteran has consistently denied radiating pain, and a diagnosis of a neurological disorder related to her service-connected lumbar spine disability has not been associated with the claims file.  Instead, sensory examinations have consistently been normal.  Therefore, an additional rating for a neurological disorder is not warranted at this time.

Degenerative arthritis of the cervical spine

In the present case, the Veteran is currently service connected for degenerative arthritis of the cervical spine, rated at 10 percent disabling.  Like her lumbar disability, the Veteran's neck disability has been rated under the provisions of Diagnostic Code 5242.  As such, to warrant a higher rating of 20 percent, evidence must demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Turning to the medical evidence of record, a May 2005 x-ray of the cervical spine was normal.  A private treatment report from July 2005 noted that the Veteran suffered from constant neck pain.  In May 2006, the Veteran was diagnosed with cervical facet syndrome, with no associated neurological deficit.  

During her June 2006 VA examination, the Veteran reported neck pain secondary to a motor vehicle accident which occurred in May 2005 during her period of active service.  She described stiffness in her neck to the point that she had difficulty turning her head from side to side, as well as weakness which required her to take frequent breaks in order to rest.  She noted upper back pain which occurred 4 times per month and lasted for four hours each time.  She was able to function without medication during these flare-ups, and noted that her disorder did not cause incapacitation.  

Examination revealed no evidence of radiating pain on movement, or evidence of muscle spasm.  There was tenderness over the paraspinous muscles of the neck, but there was no ankylosis of the cervical spine.  Flexion was to 40 degrees with pain at 40 degrees, extension was to 30 degrees with pain at 30 degrees, bilateral lateral flexion was to 40 degrees with pain at 40 degrees, and bilateral rotation was to 70 degrees with pain at 70 degrees.  It was noted that joint function of the spine was additionally limited following repetitive use due to pain, fatigue, weakness, and lack of endurance.  Again, the examiner noted a significant functional impact of 50 degrees of limitation after repetition, with no other explanation.  The Board notes that normal flexion is from 0 to 45 degrees, and as such presumes that the 50-degree statement refers to a combined limitation of motion, as there is no evidence to suggest that forward flexion of the cervical spine was limited in its entirety at any point during this examination or during the appellate period.

A May 2008 x-ray demonstrated a mild loss of the cervical lordosis and minimal osteoarthritis.

In February 2009, the Veteran reported neck pain 1-2 days per week, lasting for 24 hours each time.  On examination, head position was normal, and there was no reverse lordosis, scoliosis, or cervical spine ankylosis.  There was no spasm or atrophy of the cervical muscles, nor was there guarding, tenderness, or weakness.  Pain on motion was observed.  A sensory examination was normal.  Flexion was to 40 degrees, extension was to 40 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 40 degrees.  There was no additional limitation following three repetitions.  X-rays demonstrated minimal narrowing at C5-6 with small anterior osteophytes.  There were no other significant abnormalities.  She was diagnosed with degenerative joint disease of the cervical spine.  During flare-ups, the examiner noted that the Veteran did not engage in any activities, noting however that neck pain was intermittent in nature.

At the time of the most recent VA examination in August 2010, the Veteran reported that she was in a lot of pain in the mid-cervical spine which was intermittent but occurred daily.  She also reported stiffness and fatigue, but denied weakness and spasm.  She described the pain as moderate, and she did not report any radiation.  

On examination, posture was normal, as was head position.  Gait was normal, and the spine was symmetrical.  There were no abnormal spinal curvatures, to include ankylosis or reverse lordosis of the cervical spine.  There was no atrophy, spasm, guarding, pain with motion, or weakness.  There was some tenderness on the left.  Flexion was to 45 degrees, extension was to 45 degrees, bilateral lateral flexion was to 45 degrees, and bilateral lateral rotation was to 80 degrees.  There was no objective evidence of pain on motion, no objective evidence of pain following repetitive motion, and no additional limitation after three repetitions.  Sensory findings were normal, as was the motor examination.  X-rays demonstrated minimal narrowing at C5-6 with small anterior osteophytes.  There were no other significant abnormalities.  

The Veteran was diagnosed with minimal cervical spine degenerative disease.  The examiner noted that her occupation was affected due to slowed productivity as a result of taking relief breaks for neck pain when using the computer.  Also noted was a mild effect on the activities of daily living, with grooming and long-distance driving moderately affected.

While additional private treatment reports were reviewed in conjunction with the Veteran's claim, these reports do not demonstrate findings more severe than those documented above.

Based on these reports, the Board finds that the Veteran's cervical spine disability is properly evaluated at 10 percent disabling.  After viewing each examination, objective testing revealed that, at worst, flexion was limited to 40 degrees.  There was no additional limitation of motion in February 2009 or in August 2010, at which time flexion was to 45 degrees.  Again, the Board notes the comment by the June 2006 examiner that range of motion was limited by an additional 50 degrees after repetition.  As discussed above, however, this statement is vague, and flexion to 0 degrees has not been demonstrated at any time during the appellate period.  Also, if it is assumed that the additional 50 degrees of limitation applied to the combined range of motion, that would result in a combined 240 degrees of movement, which is greater than the 170 degrees required for a rating of 20 percent.

Further, and unlike the Veteran's lumbar disability, a significant effect on employment and the activities of daily living has not been demonstrated.  During the most recent examination, the effects on daily living were mild, with only grooming and long-distance driving moderately affected.  There was no atrophy, spasm, guarding, weakness, or limitation of motion.  While the Veteran stated in February 2009 that she did not engage in any activities during flare-ups, occurrences of this severity were not reported in August 2010 or June 2006.  

Further, the Veteran specifically denied incapacitating episodes in August 2010.  As such, one week of incapacitating episodes was not demonstrated at the time of the most recent examination, and a rating of 20 percent is not warranted per the formula for intervertebral disc syndrome.

The Board finds that the report of an additional 50 degrees of limitation in June 2006 to be ultimately unclear and of limited probative value when viewed in relation to the record as a whole.  As flexion was not limited to 30 degrees on objective testing, or a combined range of motion of the cervical spine limited to 170 degrees, a higher rating is not warranted due to limitation of motion pursuant to Diagnostic Code 5242 based on limitation of motion.  While mild reverse lordosis was noted on a private x-ray in May 2008, subsequent VA examinations did not reveal any abnormal curvature, to include reverse lordosis, nor was muscle spasm present.  Therefore, a higher rating is not warranted at this time based upon abnormal spinal curvature.  As no additional limitation after repetition was noted by the two most recent VA examiners, and no reports of pain prior to the end of range of motion were observed at any time, a higher rating is not warranted for limitation of motion pursuant to the directives of DeLuca.  

As noted, ankylosis was not found at any time during the appellate period, so a higher rating of 30 percent is not warranted based on that criterion.  Because the Veteran has consistently denied radiating pain, and because sensory examinations have consistently been normal, an additional rating for a neurological disorder is not warranted at this time.

Degenerative joint disease of the left knee

In the present case, the Veteran is currently service-connected for left knee degenerative joint disease, currently evaluated as 10 percent disabling, pursuant to Diagnostic Codes 5010-5260 (hyphenated diagnostic codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned).

The Board notes that arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

With respect to limitation of motion, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II (2011).  With the foot at a 90 degree angle to the ankle, as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  Diagnostic Code 5260 is applicable when the evidence demonstrates limitation of flexion.  Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261 provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See Id.

The VA General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. See VAOPGCPREC 23- 97.  The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

With respect to instability, Diagnostic Code 5257 provides for a 10 percent evaluation where there is mild recurrent subluxation or lateral instability, a 20 percent evaluation where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for laxity under Diagnostic Code 5257, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011).

Turning to the medical evidence of record, an x-ray report from January 2005 indicated a normal left knee with preserved joint spaces and no significant degenerative changes.  

During the pendency of this appeal, the Veteran was afforded multiple VA examinations to address her left knee disability.  In June 2006, it was noted that she was diagnosed with patellofemoral syndrome of the left knee, as a result of a physical training injury.  She reported pain, as well as weakness in the joint after walking long distances.  She also noted stiffness in the morning and after exercising.  Swelling occurred following exercise, and a lack of endurance was reported as well.  She noted that, at times, it felt as though the knee would lock up, though a specific instance of locking was not reported.  She stated that extreme pain occurred 3 times per week, lasting for two hours each time.  Pain was relieved by rest and medication, and she noted that flare-ups did not cause incapacitation.  

On examination, tenderness was observed, as well as crepitus.  Flexion was to 140 degrees (normal), with pain at 140 degrees.  Extension was to 0 degrees (normal), with pain at 0 degrees.  The examiner indicated that joint function was additionally limited following repetitive testing, but then stated that joint function was limited by 0 degrees after repetition.  Stability of the medial and collateral ligaments was normal, as were the medial and lateral menisci.  

During a February 2009 VA examination, the Veteran reported a constant ache in the left knee with flare-ups that included swelling.  There was no history of hospitalization or surgery.  Giving way was reported, though there was no deformity.  She noted instability, pain, stiffness, and weakness, though she denied incoordination.  There were no episodes of dislocation or subluxation.  She reported locking several times a year, but less than monthly.  Flare-ups occurred weekly, and lasted for several hours.  There were no constitutional symptoms of arthritis.  She was not able to walk a mile.

On examination, there was no evidence of abnormal weight bearing.  Crepitus and tenderness were observed, however clips, snaps, and grinding were not found.  There was no patellar or meniscus abnormality.  Flexion was to 122 degrees, and extension was to 0 degrees (normal).  There was objective evidence of pain on motion, as well as after repetitive motion.  However, there was no additional limitation following repetitive movement.  She was diagnosed with patellofemoral syndrome.  Degenerative joint disease of the left knee was also noted, though x-rays were normal.  

Although the Veteran reported that she did not lose a single day of work in the prior year due to her knee disability, the examiner noted that the impact of occupational activities was significant.  These effects included decreased mobility, problems with lifting and carrying, decreased strength, and pain.  Activities of daily living were also affected, from no impairment (toileting, feeding) to severe (chores, exercise).

The Veteran complained of intermittent left knee pain in a May 2009 private report.  A private treatment record from March 2010 noted the Veteran's reports of left knee pain and swelling, as well as x-ray studies which indicated mild arthritis.  On examination, the knee was tender and effusion was observed.  An MRI was ordered to rule out a meniscus tear.  X-rays revealed very mild degenerative disease of the knee in the medical compartment.  During a follow-up examination in May 2010, some mild swelling was noted around the knee cap.  Another private report from May 2010 documented reports of moderate left knee pain.  

The most recent VA examination was conducted in August 2010.  At that time, the Veteran reported locking, as well as an audible popping.  She stated that she was in constant pain, and that she declined knee injections and arthroscopic surgery.  Joint symptoms included deformity, giving way, stiffness, weakness, and pain.  Instability was not reported, nor were episodes of dislocation or subluxation.  Locking was reported several times per week.  She stated that she was unable to stand for more than a few minutes.

On examination, gait was normal, however there was evidence of abnormal weight bearing (abnormal shoe pattern).  Tenderness was observed, as well as crepitation, clicking, and grinding.  Instability was not observed.  Flexion was to 120 degrees, and extension was to 0 degrees (normal).  There was objective evidence of pain on motion, objective evidence of pain following repetitive motion, and additional limitation of 5 degrees of flexion after repetitive motion.  The Veteran was diagnosed with mild degenerative joint disease of the left knee and chondromalacia patella.  A significant impact on occupational duties was reported due to pain, as the Veteran had cancelled several classes on account of her left knee.  Again, activities of daily living were variously affected, from no impact at all to severe (traveling, sports, exercise).

The Board has also reviewed the Veteran's additional private medical records that show treatment for her left knee disability.  However, the records do not contain findings more severe than those demonstrated above.

Based on the objective evidence of record, the Board is unable to grant an increased rating for the left knee.  The medical evidence of record does not support a rating in excess of 10 percent for arthritis, pursuant to Diagnostic Code 5010, as x-ray evidence of arthritis in two or more major joints of the left leg, or incapacitating exacerbations, have not been demonstrated.  As such, a higher rating under Diagnostic Code 5010 is not warranted for the Veteran's left knee disability.  

Further, at its worst, flexion of the knee was to 115 degrees with pain, following repetitive testing.  Extension of the left knee has consistently been to zero degrees.  Such does not support the assignment of a higher rating for flexion pursuant to Diagnostic Code 5260, or a separate compensable evaluation for extension per Diagnostic Code 5261.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran has some limitation of motion, there is a lack of objective medical evidence showing that the Veteran suffers any additional functional loss and/or limitation of motion during flare-ups or with use above and beyond the limitation already considered.  Such was clearly considered and addressed by the VA examiners.

Next, while the Veteran reported frequent locking during the most recent VA examination, objective testing indicated that the left knee joint was stable during each VA examination.  Stability of the knee has been consistently demonstrated throughout the appeal period.  As such, a higher evaluation, or separate compensable rating, pursuant to Diagnostic Code 5257 is not warranted.

While symptoms such as pain, locking, and effusion were reported by the Veteran, and symptoms such as grinding, popping, and crepitus were noted on objective examination, there is no evidence within the record to demonstrate a dislocation of the semilunar cartilage.  As such, the assignment of a higher rating (20 percent) is not warranted per Diagnostic Code 5258.  

In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board has taken into account the Veteran's statements with regard to constant pain and missed work days, as well as the examiners' reports as to the impact of the her disability on the activities of daily living.  However, the objective evidence of record has consistently demonstrated that her disability does not meet the criteria for either a higher rating based on flexion, or an additional rating on any basis, to include ankylosis, instability, dislocation of semilunar cartilage, limitation of flexion, limitation of extension, or impairment of the tibia and fibula.  The Board is very sympathetic to the Veteran in this regard, and notes that she is free to file for an increased rating at such time as these symptoms worsen.  At this time, however,  a rating in excess of 10 percent for the Veteran's left knee disability is precluded do to the objective medical evidence.

Additional considerations

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of her claim.  In this regard, the Veteran is competent to report on factual matters of which she has first-hand knowledge, e.g. neck pain, back pain, and knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of each disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that initial ratings in excess of 10 percent are not warranted for the Veteran's left knee or cervical spine disabilities, or her lumbar spine disability from February 5, 2009, as manifestations of these disabilities were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the Veteran's claims for increased ratings for degenerative arthritis of the cervical spine, degenerative joint disease of the left knee, and degenerative arthritis of the lumbar spine, from February 5, 2009, must be denied.  Regarding the Veteran's thoracolumbar spine disability prior to February 5, 2009, based upon limitation of flexion, the Board finds that a rating of 20 percent, but no higher, is warranted.


ORDER


Prior to February 5, 2009, entitlement to an initial evaluation of 20 percent, but no higher, for degenerative arthritis of the thoracolumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.

From February 11, 2009, entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the thoracolumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


